                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

PROGRESS SOLAR SOLUTIONS, LLC,                     )
                                                   )
                       Plaintiffs,                 )
                                                   )               No. 5:17-CV-152-D
       V.                                          )
                                                   )
FIRE PROTECTION, INC. et al.,                      )
                                                   )
                       Defendants.                 )


PROGRESS SOLAR SOLUTIONS, LLC,                     )
et al.,                                            )
                                                   )
                       Plaintiffs,                 )
                                                   )
       V.                                          )              No. 5:19-CV-5-D
                                                   )
MICHAEL D. LONG, et al.,                           )
                                                   )
                       Defendants.                 )


                                             ORDER

       This matter comes before the Court on Plaintiffs' Motion to Consolidate Reply Deadlines

and Briefing Regarding Defendants' Responses to Plaintiffs' Motion for Partial Summary

Judgment. For good cause shown, the motion is GRANTED.

       IT IS THEREFORE ORDERED that Plaintiffs shall file on or before March 29, 2021, a

single consolidated brief of no greater than 15 pages in reply to all Defendants' responses filed

thus far (D.E. 176, 178, 180 and D.E. 76, 78, 80). This Order does not address or alter the deadlines

for filing any additional replies to which Plaintiffs may be entitled as a result of any subsequent

filings Defendants may make.




         Case 5:19-cv-00005-D Document 83 Filed 03/22/21 Page 1 of 2
SO ORDERED this 1.1- day of March, 2021.




                                      United States District Judge




 Case 5:19-cv-00005-D Document 83 Filed 03/22/21 Page 2 of 2
